Notice of Pre-AIA  or AIA  Status
                                                                                              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions  of the AIA . 
Reason for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest a method and system for editing an electronic message by removing the sent electronic message from each recipient’s inbox, where the sent electronic message is removed from each recipient’s inbox at its respective saved relative location stored in memory and replacing the sent electronic message in non-selected recipients’ inboxes with an edited message comprising revised recipients list, wherein the edited message is placed in each remaining recipient’s inbox at its respective saved relative location stored in the memory in combination with other claim limitations. 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
3. Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 29, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457